April 13, 1916. The opinion of the Court was delivered by
This case is controlled by the decision in Bank v. Stackhouse,91 S.C. 455, 74 S.E. 977, 40 L.R.A. (N.S.) 454, which has been reaffirmed in numerous cases, some of which are cited in Givens v. Bank, 103 S.C. 174,86 S.E. 24. See, also, Cannon v. Clarendon Hardware Co.,103 S.C. 538, 88 S.E. 284. The verdict should have been directed for plaintiff.
Judgment reversed.
MESSRS. JUSTICES WATTS and GAGE concur in the opinion announced.
MR. CHIEF JUSTICE GARY and MR. JUSTICE FRASER did not sit in this case, and did not participate in the decision. *Page 351